Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. 
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, any of claims 1-8 that are specific to the gas generator shown in Figs. 1A and 1B.
Species B, any of claims 1-8 that are specific to the gas generator shown in Fig. 2.
Species C, any of claims 1-8 that are specific to the gas generator shown in Fig. 3.
Species D, any of claims 1-8 that are specific to the gas generator shown in Fig. 4.
Species E, any of claims 1-8 that are specific to the gas generator shown in Fig. 5.
Species F, any of claims 1-8 that are specific to the gas generator shown in Fig. 6.
Species G, any of claims 1-8 that are specific to the gas generator shown in Fig. 7.
to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

The Species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Claims 1-8 drawn to Species A-G lack unity of invention because even though independent claims 1 and 8 of the inventive species require the technical feature of, “…a plurality of nozzles penetrating the peripheral wall body,…, the nozzles formed in the peripheral wall body being disposed to face the cylindrical gap(s), and the cylindrical gap(s) being devoid of the gas generating agent therein”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2009-126292 A, (Document 1); US 6196583 B1 (Document 2) and JP 2011-162149 A (Document 3).
  JP 2009-126292 (document 1) describes a gas generator that has a cylindrical housing 10, a cup-shaped member 40 accommodating an igniter 30 and an enhancer 36 at one end of the housing 10, and a gas generating agent 52 provided between the cup-shaped member 40 and the other end of the housing, wherein the cup-shaped member 40 is provided with a seal portion 43 along the reduced diameter portions 10a-10c of the housing (refer to paragraphs [0031]-[0087], fig. 6, 8). Referring to fig. 6, JP 2009-126292 (document 1) discloses that the 
Providing a plurality of nozzles penetrating in the thickness direction in the peripheral wall body portion of the cup-shaped member of JP 2009-126292 in view of the structure and teachings of document 2, US 6196583 B1, (column 3, line 29 to column 6, line 28, fig. 1), and providing a diffuser portion in view of the structure and teachings of document 3, JP 2011-162149 A (paragraph [0048], fig.  4), would have been an obvious modification to JP 2009-126292 to include structural features well known in the gas generator art.   Accordingly, claims 1-8 drawn to Species A-G lack unity of invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641